Plaintiff, as the owner of a tract of land in the parish of Vernon, seeks, in this suit, to enjoin L.Z. Rogers and E.R. Legg from trespassing on said property and from removing or attempting to remove the timber therefrom.
The original defendants were joined in their answer by certain coheirs of Legg. The defense is a denial of plaintiff's ownership. Defendants aver that, with the exception of Rogers, they are the heirs of John Legg, the original owner of the property; that John Legg contracted to sell the timber, but not the land, to the Wright-Blodgett Lumber Company, through whom plaintiff claims; that the said contract of sale was never accepted by the said vendee, and was abandoned some years ago. In the alternative, defendants allege that the contract is null because it contains a potestative condition. And, as a further alternative, should the court hold the plaintiff to be the owner of the property, they pray for reimbursement of the amount of taxes paid by them.
The court below gave defendants judgment, and plaintiff has appealed.
In this court, plaintiff filed a motion to dismiss defendants' demands for want of proper parties. This motion was denied, with reservations, and the case is now before us on the merits.
The facts are undisputed. It is shown by the record that John Legg, on January 25, 1902, sold to the Wright-Blodgett Company, Limited, the property described in plaintiff's petition. The consideration of the sale was $220, and the deed stipulated that the vendor, or his heirs and assigns, were entitled to a reconveyance of the land by quitclaim, if demanded within one year after the cutting and removal of the timber. The instrument was verified by one of the attesting witnesses, and was recorded February 17, 1902, in the conveyance records of the parish of *Page 563 
Vernon. The signature of the Wright-Blodgett Company by one Elijah J. Boyd was affixed to the deed in the presence of two witnesses, apparently, on January 31, 1906. Although what purports to be a notarial acknowledgment of these signatures is appended to the deed, it was not signed by the notary before whom it is purported to have been made. It was recorded, however, in the conveyance records of Vernon parish on February 27, 1906.
It is specifically admitted that the plaintiff acquired title to the property under a chain of deeds set up and supported by sufficient consideration, although the legal effect of the deed from John Legg to the Wright-Blodgett Company is disputed.
In these circumstances, it becomes unnecessary to determine the legality, vel non, of the purported acceptance of the deed from John Legg by the Wright-Blodgett Company which was recorded on February 27, 1906. The payment of the purchase price by the vendee, and the subsequent sale of the property by said vendee were acts which in themselves constituted an acceptance of the deed. The law does not require the written acceptance of an act of sale. The acceptance may result from the acts of the party in whose favor it is made in availing himself of its stipulations, or in doing some act which indicates his acceptance. Saunders v. Bolden, 155 La. 136, 98 So. 867, and authorities therein cited.
Payment of the price and the assignment of the deed cures the failure of the grantee to sign the deed. Savage v. Wyatt Lbr. Co., 134 La. 627, 64 So. 491.
The act of sale having been accepted, impliedly at least, by the vendee, the Wright-Blodgett Company, it cannot be annulled on that ground.
Defendants further dispute the validity of said act of sale on the ground that it contains a potestative condition. It is argued *Page 564 
that the agreement of the vendee, upon the cutting and removal of the timber, to reconvey the land to the vendor, his heirs or assigns, if demand for such deed be made within one year from the removal of the timber, did not limit the time within which such removal should take place, nor provide that the timber should ever be removed, but left the determination of these matters solely to the discretion of the vendee, or its assigns, thus creating a potestative condition, the execution of which was solely dependent upon its will.
We do not think this proposition is tenable. The case of Blackshear v. Hood, 120 La. 966, 45 So. 957, cited by defendant is not precisely in point. In the cited case the trees were to be paid for only when they were cut down and removed. Under the terms of the agreement, defendant did not bind himself to cut any trees at all, and the court held the agreement void for lack of mutuality.
On the other hand, in Shepherd v. Davis Lbr. Co., 121 La. 1011, 46 So. 999, this court held that the omission from a contract for the sale of timber of any time within which the purchaser shall remove the timber does not rob such contract of mutuality of obligation, since such omission can be supplied by application to the court.
In Kavanaugh v. Frost-Johnson Lumber Co., 149 La. 972, 90 So. 275, this court also held:
  "Until a period is fixed by agreement of the parties, or by the proper court, upon application made to it, the right to remove the timber remains in the grantee indefinitely" — citing Big Pine Lumber Co. v. Hunt,145 La. 342, 82 So. 363; Simmons v. Tremont Lbr. Co.,144 La. 719, 81 So. 263.
In Ward v. Hayes-Ewell Co., 155 La. 15, 98 So. 740, the jurisprudence on the subject was reviewed, wherein it was shown that this court has consistently held, whether before or since the adoption of Act 188 of *Page 565 
1904, that standing timber was property subject to be acquired separately from the land, but that when sold it must be cut and removed within the period agreed upon by the parties or fixed by the court, in default of agreement; otherwise it reverts to the owner of the land.
Now, it is not pretended that John Legg, nor his heirs who are defendants in this case, ever applied to the court to fix a reasonable time within which plaintiff should remove the timber from the land described in plaintiff's petition, and thus put an end to the indefinite extension of time for the removal of the timber, which has remained in the grantee or his heirs, by reason of the absence in the original contract of an agreed period for said removal. Until this is done, and plaintiff has defaulted on its obligation to remove said timber as shall be interpreted and fixed by the court, defendants have no standing to annul said contract.
We think, therefore, that the judgment of the court below is erroneous and must be set aside; but defendants should be reimbursed, under their alternative demand, for the amount of taxes which they have paid on the property.
For the reasons assigned, the judgment appealed from is annulled, and it is now ordered that there be judgment in favor of plaintiff, the Industrial Lumber Company, and against defendants, perpetuating the preliminary injunction herein issued against L.Z. Rogers and Ed. Legg enjoining them and each of them from disturbing plaintiff in the possession of the property described in its petition, from entering upon said property, and from removing or attempting to remove the timber, or any part of the same, from said land, and dismissing all the demands, with the exception of the claim for taxes paid, as contained in their answer, of Mrs. Eliza Legg, E.R. Legg, A.W. Legg, Jane Gray, Isadora Dyes, Annie Coleman, Matt Legg, Dorothy Calhoun, Louise Gipson, *Page 566 
and Marceline Akin; with full reservation of the right of all the defendants to apply to the court to fix a reasonable time within which plaintiff should remove the timber from the land described in plaintiff's petition and to demand the reconveyance of the land after the removal of the timber as stipulated in the original contract. It is further ordered that there be judgment in favor of said defendants and against the plaintiff in the full sum of $100, amount of taxes paid by them on said property, with legal interest thereon from judicial demand, June 20, 1921. Defendants to pay all costs.